DOUCET, Judge.
MOTION TO REMAND
The plaintiff-appellee, A & A Cake Decorating Supplies, Inc., seeks to have the instant matter remanded to the trial court, to cure a typographical and recordation error that occurred in the trial court.
Two suits v/ere filed by the appellee against the appellants, Theresa D. Ramos and Reuben R. Ramos. Suit Number 141,-480 sought a money judgment in connection with accelerated lease payments owed under a lease agreement, between the ap-pellee and the appellants. Suit Number 141,342 sought a money judgment in connection with a promissory note executed by the appellants, in the appellee’s favor.
A motion for summary judgment was filed based upon the promissory note, however that motion was filed in suit number 141,480, the lease suit. The appellants and appellee entered into a consent judgment signed by the trial court on October 21, 1986, the subject of the settlement being the promissory note, but the judgment being filed in the suit concerning the lease, suit number 141,480.
The appellants subsequently appealed the judgment of October 21, 1986. The appellee in addition to filing this motion to remand, has filed a motion to dismiss the appeal of the appellants, on the grounds that the appellants voluntarily and unconditionally acquiesced in the judgment rendered against them. LSA-C.C.P. Art. 2085. This issue need not be reached since it is in the interest of justice to remand this matter back to the trial court for the appropriate measures to be taken to correct the record.
MOTION TO REMAND GRANTED.